Blandford, J.
1. A marshal’s deed, conveying property sold under a fi.fa. was not inadmissible in evidence because it was signed “James Longstreet, U. S. marshal for the Southern District of Georgia, by A. R. Wright, Dep.”
2. A record showing that a petition had been filed against the claimant of property, by a party not connected with the present case for the purpose of having a ji. fa. which had been transferred to her, by virtue of a sale under which she claimed (title) entered satisfied, and that a consent decree had been taken declaring it not satisfied, was not admissible in evidence on behalf of the claimant, but was irrelevant to *433the issue on trial; but its admission was not such error as to work injury -to either party or to require a new trial.
J. C. Mathews; J. A. Ansley, by brief, for plaintiff in error.
B. B. Hinton, for defendant. ■
3. The exceptions to the charge of the court are without merit and the issues were fairly and fully submitted to the jury.
Judgment affirmed.